Being read. And Proclamation made for any Person or Persons to come into Court and make Answer to the afores3 Libel and no Person Appeared. And the Court was adjourned without Day
*530Newport Sep* 24th 1750
Court of Vice Admiralty The within Libel being read in Court, and Proclamation made for any person or persons to come in and make answer thereto; and no person appearing a default was Enter’d, wherefore after due consideration had on the premises, I find that there is due to the Appellant for his own wages, and that of his Apprentice and Negro for their Service on board sa Sloop. After a deduction made of what he Confesses to have receiv’d in part thereof; the Sum of one hundred and Twenty Three Pounds Nine Shillings and Ten pence in Bills of Credit of the Old Tenour. It is therefore Consider’d and Decreed that he the sa Michael Philips have and recover against the sa Sloop Jupiter the afores3 Sum of one hundred Twenty Three Pounds, Nine Shillings and Ten pence with Cost of this Court And it is further order’d and Decreed that in Case the Owners of sa Sloop or Some person on their behalf Shall not pay the Sa Sum within the Space of Twenty days from the date hereof together with the Cost of Court that then the sa Sloop or Such a part of her Tackle or Apparel as shall be Sufficient therefor be Publickly Sold by the Marshall of this Court after the usual Notice being given of the time of Sale, and that he the sa Marshall out of the Money arrising from sa Sale pay and Satisfy the Sa Appellant together with the Cost of Court returning the overplus if any to the owners.
S. Wickham Dep* Judge